



Exhibit 10.37




AMENDMENT NO. 3
TO SECOND RESTATEMENT OF COAL SALES AGREEMENT


        
THIS AMENDMENT NO. 3 TO SECOND RESTATEMENT OF COAL SALES AGREEMENT (this
“Amendment”) is made as of January 1, 2019, by and between THE FALKIRK MINING
COMPANY, a wholly-owned subsidiary of The North American Coal Corporation and an
Ohio corporation qualified to do business in North Dakota (“Falkirk”), and GREAT
RIVER ENERGY, a Minnesota cooperative corporation (“GRE”).


WITNESSETH:


WHEREAS, Falkirk and GRE have entered into a Second Restatement of Coal Sales
Agreement, dated as of January 1, 2007, as amended (the “Coal Sales Agreement”);
and
WHEREAS, Falkirk and GRE desire to amend the Coal Sales Agreement as hereinafter
provided;
NOW, THEREFORE, it is agreed as follows:
1.Section 2 of the Coal Sales Agreement is amended to add a new Section 2(i) at
the end thereof which shall read as follows:


“(i)
The following provisions apply to GRE’s use of coal at Spiritwood Cogeneration
Station:

(i)
All coal used by GRE at Spiritwood Cogeneration Station shall be coal purchased
from Falkirk pursuant to this Agreement. The coal required to be purchased by
GRE pursuant to this Section 2(i) may be coal directly from Falkirk’s Mine, coal
that is recovered and reclaimed pursuant to Section 2(g) above, or coal refined
by ProjectCos, but only if the feedstock for such refined coal was coal from
Falkirk’s Mine;

(ii)
Commencing in 2015, in the event that GRE does not purchase the Minimum
Spiritwood Tonnage (as hereinafter defined) from Falkirk for use at Spiritwood
Cogeneration Station in any applicable period during the term of this Agreement,
and GRE uses fuel other than coal from Falkirk in Spiritwood’s circulating
fluidized bed boiler (the “CFB Boiler”), GRE shall pay to Falkirk an amount
equal to the Agreed Profit multiplied by the shortfall in the Minimum Spiritwood
Tonnage. Subject to Section 2(i)(vi) below, the “Minimum Spiritwood Tonnage”
shall be the Tons of coal during the following periods: 483,600 during any of
2015, 2016 or 2017; 197,415 from January 1, 2018 through May 29, 2018; 205,099
from May 30, 2018 through December 31, 2018; and 346,580 during 2019 or any year
thereafter;

(iii)
For example, if GRE purchased 300,000 Tons of coal from Falkirk for use at
Spiritwood Cogeneration Station in 2019, and GRE uses fuel other than coal



1



--------------------------------------------------------------------------------





from Falkirk in the CFB Boiler, GRE would pay Falkirk an amount equal to the
Agreed Profit multiplied by 46,580;
(iv)
The weight of coal intended for use at Spiritwood shall be determined at the
rail load out located adjacent to Coal Creek Station. The weight of all coal
that is refined before delivery to Spiritwood shall be adjusted in a manner
mutually agreed to by the parties to account for moisture reduction and other
weight loss in the refining process so that the adjusted weight is approximately
equivalent to the weight of the coal at the point of delivery described in
Section 6 of the Coal Sales Agreement;

(v)
In the event of force majeure at Spiritwood Cogeneration Station, the Minimum
Spiritwood Tonnage shall be prorated for the period during which the force
majeure occurs by multiplying the Minimum Spiritwood Tonnage for that year by a
fraction, the numerator of which is 365 minus the number of days the force
majeure continues, and the denominator of which is 365. For purposes of this
Section 2(i), force majeure shall include strikes, labor disputes, fires,
accidents, failure of equipment, inability of GRE to obtain necessary equipment
by reason of a general short supply thereof, federal and state laws or
regulations, or other contingencies, whether of a like or different nature, that
are beyond the control of GRE and are not due to its negligence, any of which
contingences prevent or interfere with the transportation of coal purchased
hereunder to, or the taking of delivery of coal purchased hereunder at, the
Spiritwood Cogeneration Station. GRE shall use is best efforts to eliminate any
such force majeur; and

(vi)
Falkirk agreed to the reduction in the Minimum Spiritwood Tonnage from 483,600
in 2015, 2016 and 2017 to 346,580 commencing in 2019 due to reduced steam sales
from Spiritwood caused by the loss of a steam purchaser. In the event that
Spiritwood adds one or more steam purchasers in 2019 or any subsequent year, GRE
will calculate a new, greater Minimum Spiritwood Tonnage for the increased steam
sales using the same methodology used in its heat balance cases 33 and 61
presented to Falkirk, and shall provide written notice to Falkirk that the
increased Minimum Spiritwood Tonnage shall apply effective as of the date the
additional steam purchaser(s) first purchases steam from Spiritwood, with the
Minimum Spiritwood Tonnage being prorated for any partial year from that date
through December 31 of the same calendar year.

2.This Amendment shall terminate if (a) GRE or its affiliates no longer own any
portion of Spiritwood Cogeneration Station or the entity which owns Spiritwood
Cogeneration Station and (b) GRE has purchased any membership units in Midwest
AgEnergy Group, LLC, a North Dakota limited liability company, held by North
American Coal or its affiliates at a price equal to the greater of (i) the fair
market value of such units or (ii) the subscription price paid by the holder for
such units. GRE may terminate this Amendment upon North American Coal or its
affiliates no longer owning any membership units in Midwest AgEnergy Group, LLC.


3.This Amendment supersedes Amendment No. 2 to Second Restatement of Coal Sales
Agreement.




2



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto, with the intent to be bound, have
executed this Amendment as of the day and year first above written.


    
THE FALKIRK MINING COMPANY




By    /s/ Jay H. Kost        
Its     President




Attest    /s/ John D. Neumann        
Secretary


    
    
GREAT RIVER ENERGY




By    /s/ Richard Lancaster    
Its    Vice President    




Attest    /s/ Eric J. Olsen     
                Assistant Secretary




3

